Citation Nr: 0516613	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  96-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for dermatophytosis 
of the feet.

2.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable disabilities.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
January 1956 and from July 1958 to August 1958.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
November and December 1995 by of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1997, the veteran testified at an RO hearing; a 
copy of the hearing transcript is associated with the record.

In July 2004, the Board remanded issue 1 above for additional 
development, issue 2 above for compliance with VCAA notice 
provisions, and issues 3 and 4 above for the issuance of a 
statement of the case (SOC).  The case is now before the 
Board for further appellate consideration.

In statements dated in March 2000 and February 2005, the 
veteran appears to be raising a claim for nonservice-
connected pension benefits.  This issue is referred to the RO 
for clarification and appropriate action.

The issues of entitlement to a 10 percent disability rating 
based on multiple noncompensable disabilities and entitlement 
to service connection for gastroenteritis and for residuals 
of dental trauma will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  There is neither evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area nor 
evidence that the veteran's dermatophytosis covers five 
percent or more of the body, involves exposed areas, requires 
systemic therapy or immunosuppressive drugs, or is manifested 
by scars.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7813 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).    

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A regarding the 
issue addressed in this decision.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  He testified at a January 1997 RO 
hearing.  Collectively, in letters dated in May 1995, October 
2003, and August 2004, VA asked the veteran to identify 
health care providers and provide additional information in 
support of his claim and/or told him that he must give VA 
enough information about any records so that such records 
could be requested on his behalf.  Service medical, VA 
examination reports, private physician's statements and 
records, and VA treatment records have been associated with 
the claims file.  In October 1995, March 1997, May 1998, and 
August 2004, the veteran was afforded VA examinations.  In 
compliance with the July 2004 Board remand, the August 2004 
VA examiner specifically indicated that there was no evidence 
of dermatophytosis and that the condition of the veteran's 
feet were essentially unchanged since the March 1997 
examination.  In January 2005, VA readjudicated the veteran's 
claim and issued a supplemental statement of the case (SSOC) 
advising the veteran of the new skin regulations.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the Board's July 2004 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In variously dated letters, two rating actions, a March 1996 
SOC issued in April 1996, and supplemental statements of the 
case (SSOCs) issued in June 2003, January 2004, and January 
2005, and their cover letters, the RO informed the veteran of 
what was needed to establish a higher rating and he was given 
additional chances to supply any pertinent information.  The 
veteran did not provide additional evidence in response to 
the January 2005 letter.  The veteran complained about the 
adequacy of the August 2004 examination.  But a complete 
examination with laboratory findings was done in August 2004 
and showed that the veteran no longer had dermatophytosis, 
therefore the Board finds that another one is not needed for 
rating purposes.  Testimony and lay statements from the 
veteran and his representative also have been associated with 
the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claim discussed in this decision.  Under 
these circumstances, the Board finds that the service and 
post-service medical records, physicians' statements, VA 
examination reports, two rating actions, and lay testimony 
and statements are adequate for determining whether the 
criteria for a compensable rating have been met.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Prior to 
the November and December 1995 rating actions on appeal, a 
duty to assist letter was sent to the veteran in May 1995.  
This letter predated the issuance of the amendments to the 
regulations implementing the notice and duty to assist 
provisions of the VCAA.  See 66 Fed. Reg. at 45,620-32 (Aug. 
29, 2001).  Subsequently, in two separate letters issued in 
October 2003 and August 2004, VA provided initial notice of 
the provisions of the VCAA to the appellant and specifically 
informed the veteran that he needed to provide medical 
evidence showing that his skin disability had worsen.  
Although the VCAA notice letters provided to the appellant do 
not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  At an RO hearing 
and in two VCAA letters to the veteran, an SOC, several 
SSOCs, and their cover letters, VA provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claim.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
----, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).

The Board finds that the RO has notified the appellant of the 
evidence needed to adjudicate his claim and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issue discussed in this decision.  This is 
particularly so here, where there is no evidence of 
dermatophytosis.  See VAOPGCPREC 5-2004.  As such, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
his procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

Analysis

The veteran contends that the disability rating assigned for 
his service-connected dermatophytosis should be increased to 
reflect more accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records show that the veteran was 
hospitalized for dermatophytosis of the toes and feet for six 
days in August 1953.  

An August 1956 VA Form 10-2731 shows a diagnosis of 
dermatophytosis bullous type.  In a 1959 pedestrian accident, 
the veteran fractured his left ankle, which required surgical 
treatment.

After the veteran failed to report for examination, the 
Chicago, Illinois Regional Office (Chicago RO) awarded 
service connection for dermatophytosis and assigned an 
initial noncompensable rating, effective for January 12, 
1956.  This rating has remained unchanged.

A February 1971 VA examiner diagnosed the veteran with 
dermatophytosis of the feet (history only).

A March 1980 VA examiner noted callous on the plantar surface 
of the left fifth toe.
VA medical records show treatment for various disorders of 
the foot from 1974 through March 2003, including plantar 
keratosis, plantar clavus, onychomycosis,  tylomata, and 
debridement of calluses.  

An October 1985 private physician's statement indicated that 
the veteran needed orthopedic shoes or special cushioning for 
his left foot.  In an earlier September 1971 statement, the 
same physician noted that he had been treating the veteran 
for plantar clavus of the left foot, which had caused the 
veteran extreme difficulty due to pain upon weight bearing 
and lesions at pressure bearing points worse on the left 
foot.  A January 1986 private physician's statement reflects 
that the veteran continued to have a clavus on the left foot 
at the fifth metatarsal head, which was tender and required 
paring on a regular basis and orthopedic shoes for comfort. 

A December 1988 VA examiner noted plantar callus over the 
fifth metatarsal head of the right foot and on the first and 
fourth metatarsal heads of the left foot.

An October 1995 VA examiner noted that the veteran had a 
tendency to walk laterally on the forefoot ball with a 
distinct small, 1/2-inch callus in the area of the solar 
aspect.  The diagnoses included epidermophytosis of the feet, 
treated and resolved, and callosity of lateral forefoot ball 
incident to open reduction and internal fixation of left 
ankle fracture with variance in gait.

At a January 1997 RO hearing, the veteran indicated that up 
until 1994 he had seen private physicians for his feet but 
was seeing no private physicians at that time.  He complained 
of a rash on his hands that was itchy and on his face during 
service.  The veteran stated that he had been treated for a 
foot rash in the past year at the VA Medical Center.

At a March 1997 VA examination, the veteran reported that he 
used topical creams to treat his rash on his face, hands, and 
feet.  On examination, no active epidermophytosis rash was 
present in the hands, feet or face.  The diagnoses included 
treated epidermophytosis of the feet, hands, and body, 
resolved to tinea corporis, treated and resolved; no clinical 
residuum on examination.

At a May 1998 VA orthopedic examination, the veteran had a 
small callus under the left fifth metatarsal head, but had no 
calluses that were abnormal in any other part of his foot.  
He had bilateral pedal pulses and good sensation and power in 
the feet, as indicated by the ability to walk on tiptoe and 
on his heels.  The veteran had minimal flat feet and scars 
related to surgery on his nonservice-connected left ankle.  
The examiner could not diagnose a significant foot problem.  
A May 1998 VA skin examiner noted the presence of one callus 
on well hydrated feet, for which the veteran used cream and 
podiatry treated.  Hammertoe deformities were noted on both 
feet.

At an August 2004 VA examination, the veteran complained that 
his dermatophytosis had been getting worse over the past year 
and that he used various creams to treat it.  On examination, 
a tender hyperpigmented keratotic papule was found on the 
left lateral plantar foot.  There was no clinical evidence of 
dermatophytosis and there was zero percent involvement of 
exposed areas and total body.  Photographs taken at that 
examination were compared with those taken in March 1997, and 
showed that the veteran's feet were essentially unchanged 
since 1997.  No dermatophyte growth was noted on laboratory 
results.

As the regulations pertaining to skin disorders were revised 
during the pendency of the veteran's claim for a compensable 
rating, he is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria, August 30, 2002.  
VAOPGCPREC 3-2000; see also 62 Fed. Reg. 30,235-40 (June 3, 
1997); 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 
67 Fed. Reg. 58,448-49 (Sept. 16, 2002)).

According to the former rating criteria, dermatophytosis is 
rated, by analogy, to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).  Under the former rating criteria, evidence of 
slight, if any, exfoliation, exudation, or itching caused by 
eczema (if on a non-exposed surface or small area) will 
result in the assignment of a noncompensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 10 percent 
rating required evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating was warranted where there was evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement; a maximum 50 percent rating required evidence 
of ulceration, extensive exfoliation, or crusting and 
systemic or nervous manifestations, or exceptional 
repugnance. 

According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800); scars (under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under 
Diagnostic Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2004).  
As the veteran's dermatophytosis is service connected only 
for his feet and not his head, face, neck, the Board finds 
that the predominant disability should be rated, by analogy, 
to dermatitis of the feet.  Consequently, the Board concludes 
that Diagnostic Code 7806 most appropriately reflects the 
veteran's service-connected skin disability.

In this regard, the Board notes that, pursuant to the new 
rating criteria, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  A 
30 percent evaluation requires evidence of exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The maximum 
allowable evaluation of 60 percent requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. 

The veteran has testified that he occasionally has had skin 
rashes, and indicated on examination in 2004 that his 
condition had worsen.  But the last three VA examinations 
reflect that the veteran's dermatophytosis of the feet has 
been treated and resolved and callosities of his feet are 
incident to open reduction and internal fixation of left 
ankle fracture with variance in gait.  The veteran treats his 
claimed foot problems with creams and his calluses are 
debrided when needed.  Thus, there is no objective medical 
evidence in the record that the veteran's service-connected 
skin condition of the feet is manifested by any compensable 
disability under either the former or new skin rating 
criteria as the last three VA examiners found no evidence of 
dermatophytosis.  These examiners also noted the veteran's 
complaints of intermittent skin rashes, but there were no 
rashes present on examination of the feet.

Thus, with no objective medical evidence of dermatophytosis, 
the Board finds that the preponderance of the evidence is 
against a compensable rating for the veteran's skin 
disability of the feet under 38 C.F.R. § 4.118, as in effect 
both prior to and since August 30, 2002.  38 U.S.C.A. § 
5107(b) (West 2002).  Since there is no evidence that the 
veteran's disability approximates any of the criteria for a 
compensable evaluation, it does not more closely approximate 
the criteria for the next higher evaluation.  38 C.F.R.§ 4.7.  
Accordingly, the claim must be denied.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected skin disability, 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board is cognizant of the 
veteran's complaints that his skin disability significantly 
interferes with his ability to earn an income and interferes 
with his daily life, family, and social activities.  The 
Board, however, notes that there is no evidence of record 
that the veteran's service-connected dermatophytosis of the 
feet causes marked interference with employment, or 
necessitated any frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board notes that there are no medical records 
that show frequent periods of hospitalization on account of 
his skin disability.  The regular schedular standards and the 
noncompensable rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected skin disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A compensable rating for dermatophytosis of the feet is 
denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous July 2004 remand 
instructions.  As the Board noted in July 2004, an October 
14, 2003 letter from the RO provided the required VCAA notice 
for the veteran's increased rating claims; but the letter 
failed to address the VCAA requirements with regard to the 
appellant's claim of entitlement to a 10 percent disability 
rating pursuant to 38 C.F.R. § 3.324.  The RO was instructed 
to comply with the notice provisions of the VCAA with regard 
to the veteran's section 3.324 claim, but failed to do so 
prior to recertifying the issue to the Board.  

A remand is also required for the issuance of an SOC with 
regard to the issues of entitlement to service connection for 
gastroenteritis and for residuals of dental trauma.  As noted 
in the July 2004 decision and remand, in an April 2003 rating 
decision, the RO denied the veteran's claims.  Even though 
the RO received the appellant's Notice of Disagreement with 
the decisions on these issues in June 2003, the RO had not 
issued an SOC on either of these issues, thus preventing the 
appellant from perfecting an appeal should he choose to do 
so.  Where the Board finds a Notice of Disagreement has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  

Finally, with regard to the veteran's claim for entitlement 
to a 10 percent rating under 38 C.F.R. § 3.324, the Board 
finds that this issue is inextricably intertwined with his 
service-connection claims, since granting a compensable 
rating for any service-connection disability would render a 
claim under 38 C.F.R. § 3.324 moot.  If the foregoing 
development and adjudication does not result in the 
assignment of at least one 10 percent evaluation, the RO will 
be required to make a determination with respect to the 
veteran's potential entitlement to a 10 percent rating under 
38 C.F.R. § 3.324.  

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to a compensable rating under 
38 C.F.R. § 3.324.  This includes 
notifying the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a 10 percent rating under 
38 C.F.R. § 3.324, (2) of the information 
and evidence that VA will seek to 
provide, and (3) of the information and 
evidence that the claimant is expected to 
provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issues of entitlement to 
service connection for gastroenteritis 
and for residuals of dental trauma.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  If, and only if, 
a timely and adequate substantive appeal 
is received, the claim(s) should then be 
returned to the Board for further review, 
as appropriate.  The RO should allow the 
veteran and his representative, if any, 
the requisite period of time for a 
response.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for a compensable rating under 
38 C.F.R. § 3.324.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


